DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on May 03, 2022.  In virtue of this communication, claims 1-25 are currently presented in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,343,898. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the above indicated claims of the instant application are either anticipated by, or would have been obvious over, the above identified claims of the above patent, including:
1. A luminaire, comprising: one or more processors; one or more illumination sources; one or more drivers; one or more illumination sensors configured to measure amounts of light in an environment associated with the luminaire; and one or more memories storing a set of computer-executable instructions that, when executed by the one or more processors, cause the luminaire to: determine a modification to an intensity level of light generated by the one or more illumination sources based on a magnitude of a difference between a setpoint amount of light and an amount of light measured by the one or more illumination sensors; and cause the one or more drivers to modify the first intensity level based on the determined modification (see claim 1 of the above patent).
2. The luminaire of claim 1, wherein the one or more drivers modify the intensity level at a first time, and the computer-executable instructions, when executed by the one or more processors, cause the luminaire further to cause the one or more drivers to adjust the modification to the intensity level when a magnitude of the difference between the setpoint amount of light and an amount of light corresponding to the modified intensity level at a second time subsequent to the first time is less than a threshold value, the threshold value determined based on the setpoint amount of light (see claim 2 of the above patent).
3. The luminaire of claim 1, wherein the luminaire further comprises one or more of a wired interface or a wireless interface communicatively connecting the luminaire to at least one of a back-end system or a user interface, and wherein the computer-executable instructions, when executed by the one or more processors, cause the luminaire further to: receive an indication of the setpoint amount of light via the one or more of the wired interface or the wireless interface (see claim 3 of the above patent).
4. The luminaire of claim 1, wherein the amount of light is an averaged amount of light measured by the one or more illumination sensors while the one or more illumination sources are energized to generate light at the intensity level over an interval of time; and wherein the difference between the setpoint amount of light and the amount of light is a difference between the setpoint amount of light and the averaged amount of light (see claim 4 of the above patent).
5. The luminaire of claim 4, wherein the computer-executable instructions, when executed by the one or more processors, cause the one or more drivers to modify the intensity level upon an ending of the interval of time (see claim 5 of the above patent).
6. The luminaire of claim 1, wherein: the determination of the modification to the intensity level based on the magnitude of the difference between the setpoint amount of light and the amount of light includes a calculation of the difference between the setpoint amount of light and the amount of light; and the modification to the intensity level includes a multiplying of the intensity level by an intensity factor, the intensity factor corresponding to the calculated difference (see claim 6 of the above patent).
7. The luminaire of claim 6, wherein the intensity factor is one of a plurality of intensity factors, and wherein each of the plurality of intensity factors corresponds to a respective range of values of differences between the setpoint amount of light and measured amounts of light (see claim 7 of the above patent).
8. The luminaire of claim 7, wherein a first calculated difference, corresponding to a first range of values, corresponds to a first intensity factor; and wherein a second calculated difference that is less than the first calculated difference and that corresponds to a second range of values corresponds to a second intensity factor that is less than the first intensity factor (see claim 8 of the above patent). 
9. The luminaire of claim 1, wherein the amount of light is a first amount of light, and wherein the computer-executable instructions, when executed by the one or more processors, cause the luminaire further to generate an alarm based on a magnitude of a difference between the first amount of light and a second amount of light, the second amount of light measured by the one or more illumination sensors while the one or more illumination sources are energized to generate light at the modified intensity level (see claim 9 of the above patent).
10. The luminaire of claim 9, wherein the alarm corresponds to the magnitude of the difference between the first amount of light and the second amount of light being less than a threshold (see claim 10 of the above patent).
11. The luminaire of claim 9, wherein the computer-executable instructions, when executed by the one or more processors, cause the luminaire further to: upon the generation of the alarm, cause the one or more drivers to energize the one or more illumination sources to generate light at a second intensity (see claim 11 of the above patent).
12. The luminaire of claim 11, wherein the second intensity is 100% intensity (see claim 12 of the above patent).
13. The luminaire of claim 9, wherein the luminaire further comprises one or more of a wired interface or a wireless interface communicatively connecting the luminaire to at least one of a back-end system or a user interface, and wherein the computer-executable instructions, when executed by the one or more processors, cause the luminaire further to: transmit an indication of the alarm via the at least one of the wired interface or the wireless interface (see claim 13 of the above patent).
14. A method performed by a self-adjusting luminaire, the method comprising: continuously measuring, by one or more sensors included in the self-adjusting luminaire over an interval of time, an amount of light within an environment associated with the self- adjusting luminaire; and modifying, over the interval of time in accordance with the continuous measuring, an energization of the one or more illumination sources of the self-adjusting luminaire based on a magnitude of a difference between a measured amount of light in the environment and a setpoint amount of light (see claim 14 of the above patent).
15. The method of claim 14, further comprising: adjusting the modifying of the energization of the one or more illumination sources when the difference between the measured amount of light in the environment and the setpoint amount of light is less than a threshold value, the threshold value calculated based on the setpoint amount of light (see claim 15 of the above patent).
16. The method of claim 14, further comprising: receiving an indication of the setpoint amount of light via a wired interface or a wireless interface communicatively connecting the self-adjusting luminaire to at least one of a back-end system or a user interface (see claim 16 of the above patent).
17. The method of claim 14, further comprising averaging the amount of light within an environment associated with the self-adjusting luminaire over the interval of time; and wherein modifying, over the interval of time in accordance with the continuous measuring, the energization of the one or more illumination sources of the self-adjusting luminaire based on the difference between the measured amount of light in the environment and the setpoint amount of light includes modifying the energization of the of the one or more illumination sources of the self-adjusting luminaire based on a difference between the average measured amount of light in the environment over the interval of time and the setpoint amount of light (see claim 17 of the above patent).
18. The method of claim 14, wherein modifying, over the interval of time in accordance with the continuous measuring, the energization of the one or more illumination sources of the self-adjusting luminaire based on the difference between the measured amount of light in the environment and the setpoint amount of light includes: calculating the difference between the setpoint amount of light and the measured amount of light in the environment; and modifying an intensity level of the energization of the one or more illumination sources of the self-adjusting luminaire based on multiplying a current intensity level of the energization of the one or more illumination sources by an intensity factor, the intensity factor corresponding to the calculated difference (see claim 18 of the above patent).
19. The method of claim 18, wherein the intensity factor is one of a plurality of intensity factors, and wherein each of the plurality of intensity factors corresponds to a respective range of values of differences between the setpoint amount of light and measured amounts of light (see claim 19 of the above patent).
20. The method of claim 18, wherein a first calculated difference, corresponding to a first range of values, corresponds to a first intensity factor; and wherein a second calculated difference that is less than the first calculated difference and that corresponds to a second range of values corresponds to a second intensity factor that is less than the first intensity factor (see claim 20 of the above patent).
21. The method of claim 14, wherein the interval of time is a first interval of time and wherein the measured amount of light is a first measured amount of light, and wherein the method further comprises: subsequent to modifying the energization of the one or more illumination sources, continuously measuring, by the one or more sensors included in the self-adjusting luminaire over a second interval of time, a second amount of light within the environment associated with the self-adjusting luminaire; and generating an alarm based on a magnitude of a difference between the second measured amount of light and the first measured amount of light (see claim 21 of the above patent).
22. The method of claim 21, wherein the alarm corresponds to the magnitude of the difference between the first measured amount of light and the second measured amount of light being less than a threshold (see claim 22 of the above patent).
23. The method of claim 21, wherein the modifying of the energization of the one or more illumination sources is a first modification, and the method further comprises: upon generating the alarm, performing a second modification to the energization of the one or more illumination sources of the self-adjusting luminaire (see claim 23 of the above patent).
24. The method of claim 23, wherein performing the second modification to the energization of the one or more illumination sources of the self-adjusting luminaire includes modifying the energization of the one or more illumination sources of the self-adjusting luminaire to 100% intensity (see claim 24 of the above patent).
25. The method of claim 21, further comprising: transmitting an indication of the alarm via at least one of a wired interface or a wireless interface of the self-adjusting luminaire (see claim 25 of the above patent).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Paolini – US 2011/0215725
Prior art Melanson – US 2010/0148677
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/            Primary Examiner, Art Unit 2844                                                                                                                                                                                            	October 1, 2022